Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1 – 18 are allowed.

The following is an examiner’s statement of reasons for allowance:

The examiner considers the following the closest prior arts of record:

Westerfield et al, Intelligent Augmented Reality Training for Motherboard Assembly, as cited in an PTO-892, teaches a user how to manually install hardware into a computer motherboard with augmented reality assistance. Figure 4, illustrates negative feedback, in that a component, RAM, is not install correctly. This however differs from, displaying the model or an overlay based on the model relative to the system or an image of the system and an indicator that all components are installed properly and the system is in a design configuration or an indicator that a component is installed improperly or the system is not in the design configuration.

Herbert et al., Design considerations for combining augmented reality with intelligent tutors, as cited in an PTO-892, is a surveying paper, which a person being 

Therefore, the claims are considered to distinguish from the cited prior art of record. Thus, the claims are allowable over the cited prior art of record.

Additionally, the features of the explicitly claimed limitations claim 1 and similar limitations of other independents of the currently pending application only make sense when taken into account the claim as a whole, so therefore the limitations as cited/argued are not the exclusive determination of allowability, but rather the limitations as cited/argued above when taken into account with the claim language as a whole does the above limitations determine allowability.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J CRADDOCK whose telephone number is (571)270-7502. The examiner can normally be reached Monday - Friday 11:00 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/ROBERT J CRADDOCK/Primary Examiner, Art Unit 2616